DETAILED ACTION
Claims 1 through 22 originally filed 10 February 2020. Claims 1 through 22 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 20 February 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL document 2 does not comply with 37 C.F.R 1.98(b)(5). Specifically, NPL Document 2 does not indicate a date of publication or retrieval. See MPEP 609.04(a)I for information regarding citation of web pages.

The information disclosure statement filed 20 February 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, no copy has been provided for foreign reference 1. Instead, a different Japanese document appears to have been provided.

The information disclosure statement filed 20 February 2020 has been placed in the application file, but the above noted information referred to therein has not been considered as to the merits. Applicant is advised that the date of any resubmission of any item of information 

Allowable Subject Matter
Claims 1 through 22 allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is drawn to a gas laser driven by a plasma discharge from RF driven electrodes in a slab configuration within a resonator cavity. The resonator cavity is in a Z-fold configuration in which light resonates between an output mirror and a rear mirror in a Z shaped configuration that includes first and second folding mirrors. Particularly, the second folding mirror and the rear mirror are angled such that parasitic mode paths are suppressed. The suppressed parasitic modes are those modes illustrated in Figure 10B whereas the configuration which suppresses the parasitic modes is illustrated in Figure 12. While the claims are not limited by these figures, these figures provide exemplary illustration of the claimed angling of the second folding and rear mirrors.
DeMaria et al. (DeMaria, US Pub. 2004/0076210) is notable for teaching a Z-fold configuration resonator as well as a resonator in which the second folding mirror is not angled to produce direct reflection from the mirror to which light is directed. However, the Z-fold configuration is the configuration in Figures 5 and 6 whereas the configuration in which the second folding mirror is not angled to produce direct reflection is the configuration in Figure 7 which is not a Z-fold configuration. The configuration of Figure 7 of DeMaria is not angled to suppress 
Seguin et al. (Seguin, US Pub. 2005/0105581) is notable for teaching a resonator configuration with several folds. However, similar to DeMaria above, Seguin employs waveguide features which would suppress parasitic modes and does not indicate that it is possible to suppress parasitic modes by configuring the mirrors to have particular angles.
Nguyen et al. (Nguyen, US Pub. 2015/0318662) is notable for teaching a Z-fold resonator through a gain medium that does not include waveguides to constrict available modes. However, parasitic modes are suppressed through the use of mode suppressing structures included within the cavity rather than through adjusting the angles of the reflectors.
Spinelli et al. (Spinelli, US Pub. 2008/0144675) is notable for teaching a Z-fold resonator with a rotating rear mirror. However, the rotation of the rear mirror is performed to Q-switch the laser device rather than to suppress parasitic modes and it appears that the mirror rotation state in which a valid resonator cavity is formed within Spinelli is the exact configuration identified by the present disclosure as producing parasitic modes. Furthermore, Spinelli appears to include waveguide elements which would necessarily prevent parasitic modes similar to DeMaria and Seguin above. As such, it is determined that, though Spinelli rotates the rear mirror, this rotation does not and cannot produce the claimed parasitic mode suppression.
Since the prior art suppresses parasitic modes through the use of physical structures within the cavity As such, claim 1 is allowed.

Claims 2 through 22 depend properly from claim 1 and inherit all limitations thereof including the above noted requirements. As such, claims 2 through 22 are also allowed for the reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.H/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828